Citation Nr: 0807953	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  99-17 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for a disability of the 
eyes manifested by dry eyes.

3.  Entitlement to service connection for fluid in the ears.

4.  Entitlement to service connection for respiratory 
disability to include colds, cough, strep, pharyngitis, and 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1988 to 
February 1998.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  These issues 
were previously before the Board in October 2003, when they 
were remanded for several purposes, including additional 
clarification and development of the evidence.

This case has previously included the issue of "entitlement 
to service connection for vision loss, dry eyes."  At this 
time, the Board finds that this issue involves two distinct 
elements which are best addressed as separate issues; the 
Board has refashioned the issues, as laid out above, to 
consider entitlement to service connection for vision loss 
separately from the claim of entitlement to service 
connection for dry eyes.

The issues of entitlement to service connection for 
disability of the eyes manifested by dry eyes and for a 
respiratory disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran wears eyeglasses for correction of refractive 
error.

2.  Refractive errors of the eyes are not disabilities for 
the purposes of entitlement to VA compensation benefits.

3.  No chronic disability manifesting in a decrease of the 
veteran's visual acuity was incurred during the veteran's 
military service, nor has any chronic disability manifesting 
in a decrease of the veteran's visual acuity been otherwise 
caused by the veteran's active duty military service.

4.  The veteran's decreased visual acuity has been attributed 
to known diagnoses.

5.  The veteran does not suffer from a diagnosed chronic ear 
disability.

6.  There have been no verified objective indications of any 
undiagnosed chronic ear disability.


CONCLUSIONS OF LAW

1.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2007).

2.  No chronic disability manifested by decreased visual 
acuity was incurred or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

3.  No chronic disability manifested by fluid in the ears was 
incurred or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in July 2004, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2004 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of the July 2007 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the July 2004 VCAA letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disabilities, but there has been no notice of the 
types of evidence necessary to establish particular ratings 
and effective dates for any ratings that may be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The veteran has been 
provided with proper notice regarding the information and 
evidence necessary to demonstrate entitlement to service 
connection for the claimed disabilities.  The Board finds 
below that the preponderance of the evidence is against 
granting any claim for service connection decided in this 
appeal; thus, no rating or effective date will be assigned 
and questions concerning such assignments are rendered moot.

Furthermore, with regard to the issues addressed on the 
merits in the following decision, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record 
as it stands includes sufficient competent evidence.  All 
available pertinent records, in-service, private, and VA, 
have been obtained.  The veteran has been afforded several VA 
examinations to evaluate his claimed disabilities in this 
appeal. VA examination reports are of record from an eye 
examination in January 1999, an audiological examination in 
January 1999, a general medical examination in February 1999, 
an ear examination in February 1999, an optometry examination 
in March 2007, and an ophthalmology examination in April 
2007.   The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
vision loss and ear disability issues and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran has claimed entitlement to 
service connection with reference to the possibility that he 
suffers from manifestations of undiagnosed illness.  In 
accordance with the Board's October 2003 remand of these 
issues, the RO's July 2004 VCAA letter to the veteran 
requested that the veteran clarify whether he claims that he 
served in the Southwest Asia Theater during the Persian Gulf 
War.  The record does not contain evidence that any such 
service in the Southwest Asia has been confirmed.  
Significantly, the veteran did not respond to the July 2004 
VCAA letter with the requested clarification and it appears 
that there is still no evidence of record to confirm any 
service in the Southwest Asia Theater.  VA's duty to assist a 
claimant is not a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Although the veteran has not 
provided the requested clarification to regarding the nature 
of his claim, the Board additionally finds that there is no 
possible unfairness in proceeding with appellate adjudication 
on the issues decided below; the Board finds that the service 
connection claims decided below must be denied regardless of 
whether the veteran served in the Southwest Asia Theater.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.



Analysis

The veteran is seeking service connection for a multiple 
diseases or symptoms which may be attributed to undiagnosed 
illness.  Once again, the Board notes that it is unclear 
whether the veteran claims that he served in the Southwest 
Asia Theater during the Persian Gulf war, and no such service 
has been verified for the record.  The claimed symptoms to be 
addressed in this decision feature vision loss and fluid in 
the ears.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system (possibly manifesting in loss of vision), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Vision Loss

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Service medical records are silent as to any complaints 
regarding unexplained or unusual decrease in visual acuity.  
The Board does note that the record reflects that the veteran 
wore glasses with corrective lenses during service, but there 
is no suggestion of complaints or concern regarding visual 
acuity during service, and there is no medical evidence of 
any chronic acquired pathology involving a decrease in 
vision.  The Board notes that a March 1996 service medical 
report shows that "flashes" in the veteran's vision were 
evaluated and found to be likely due to "Ocular Migraine 
Syndrome."  The veteran's medical history subsequent to 
March 1996 further confirms this diagnostic assessment during 
recurring treatment for those symptoms.  No underlying eye 
disease or injury was clinically detected during this or any 
subsequent in-service examination.  It is important to note 
that the veteran is already service connected for the 
migraine pathology to which the visual flashes have been 
attributed.  The eye issue being addressed in this decision 
concerns a contention of decreased visual acuity as 
distinguished from the ocular migraine symptoms.

An in-service eye examination from 1997 (the record is not 
clearly dated, but the approximate date is determined based 
upon the veteran's reported age at the time) shows that the 
veteran had "no visual complaints" near the conclusion of 
his period of active duty service.  This report makes 
reference to the veteran's prescription lenses, and evaluates 
the veteran's corrected vision to be "20/20."

There is no subsequent medical record showing any complaint 
or treatment for vision problems during the remainder of the 
veteran's period of active duty service.  An April 1998 
report of the veteran's examination for enlistment in reserve 
duty further shows no complaints regarding vision, and the 
veteran's eyes and visual acuity were clinically determined 
to be 'normal.'  The report shows bilateral uncorrected 
vision of 20/40, corrected to 20/20 bilaterally with no 
suggestion of complaint, abnormality, or chronic acquired 
pathology or injury impacting the veteran's vision.  Thus, 
the service medical records and the pertinent reserve 
enlistment examination report strongly suggest that neither 
the veteran nor trained medical professionals believed that 
there was any chronic acquired disability impacting the 
veteran's vision during service or around the time of his 
discharge from active duty service.  

Following service, a July 1998 VA medical record shows the 
veteran's eyes were again clinically noted to be within 
normal limits.  A January 1999 VA examination investigated 
the veteran's eyes for any pathology causing the veteran's 
visual flashes, but the optometrist found no detectable 
abnormality and found no pathology whatsoever except for 
"decreased tear break up time, oily tear film."  A February 
1999 general medical VA examination report further shows that 
no defects were found in the veteran's eyes other than 
"Allergic conjunctivitis" and "wears glasses for 
correction of refraction."  VA outpatient treatment records 
from this period and for years to follow contain no 
information inconsistent with the findings of the VA 
examination reports from this period; there are no further 
diagnoses regarding decreased visual acuity in outpatient 
treatment records.  Furthermore, the medical records from 
this period contain no indication whatsoever that the veteran 
complained of any unexplained decreased visual acuity, and 
there is no suggestion of the onset of decreased visual 
acuity due to an undiagnosed illness.

More recently, a March 2007 VA optometry examination report 
notes that the veteran complained of "gradual unexplained 
loss of vision."  The March 2007 optometry report makes 
reference to the results of a September 2006 eye examination 
in which the veteran had 20/20 corrected vision in both eyes.  
At the time of the March 2007 VA optometry examination, 
however, the veteran was evaluated as having his "best-
corrected acuity ... dropped to 20/40 ...."  Significantly, this 
report shows that "The cause of the reduced acuity is not 
determined and the patient has been referred for further 
evaluation by neuro-ophthalmology."  The Board has 
considered this note carefully, and understands it to refer 
the veteran to a specialist for diagnosis; the Board does not 
interpret this as a medical finding of signs of undiagnosed 
illness.

The resulting April 2007 VA ophthalmology examination report 
contemplates the veteran's eye complaints, including 
decreasing visual acuity.  The April 2007 report expressly 
acknowledges the veteran's visual acuity, re-evaluating the 
veteran's vision in the right eye as "OD 20/20" and in the 
left eye as "OS 20/40 ph 20/25."  Significantly, the VA 
ophthalmologist does not indicate that any decreased visual 
acuity is unexplained or likely associated with an 
undiagnosed illness.  Rather, the ophthalmologist's 
diagnostic impressions are "mild macular drusen" in 
addition to the previously diagnosed "ocular migraines with 
photopsia."  With regard to the active pathologies found 
impacting the veteran's vision, the VA ophthalmologist 
suggests a neurology referral for treatment of the ocular 
migraine.  The original April 2007 ophthalmology note 
suggests an additional follow-up with neuro-ophthalmology in 
3 months, but an addendum to the April 2007 report shows 
that, rather, no neuro-ophthalmology follow-up was believed 
to be required and a general clinic visit in "1-2 years" 
was sufficient instead.

The Board finds that the March 2007 and April 2007 eye 
examination reports, together, show known clinical diagnoses 
of ocular migraine and mild macular drusen for the veteran's 
eyes, and these reports do not indicate a chronic vision 
deficit due to undiagnosed illness.  To the extent that the 
March 2007 report indicates that the cause of decreased 
visual acuity was not determined at that time, the Board 
notes that the matter was referred to the neuro-ophthalmology 
specialist who authored the April 2007 report.  The April 
2007 report expressly contemplates the veteran's visual 
acuity and offers concrete diagnoses; the April 2007 report 
makes no suggestion that any symptoms remain unexplained, nor 
does it suggest the existence of a pertinent undiagnosed 
illness.  The diagnoses of ocular migraine, mild macular 
drusen, and the veteran's long-established refractory error, 
have all been established in the record with regard to the 
veteran's eyes and visual acuity.  Thus, the veteran's 
reported vision problems have been attributed to at least one 
competent medical diagnosis; it is not the case that the 
claimed disability is unattributable to any known clinical 
diagnosis by medical experts.  Service connection is 
therefore not warranted on the basis of an undiagnosed 
illness, regardless of whether the veteran is considered to 
have had service in the Southwest Asia Theater during the 
Persian Gulf War.

Additionally, service connection is not warranted on a direct 
theory because the preponderance of the evidence is against 
finding that any macular drusen or chronic disability of the 
eyes was manifested during the veteran's service or within 
one year following service.  The service medical records show 
no pertinent complaints related to the veteran's vision 
during his 10 years of active duty service.  In this regard, 
the Board acknowledges the service medical record entries 
regarding itchy or watery eyes, regarding ocular migraine 
symptoms periodically affecting vision, and presenting 
evaluation of the veteran's known refractory error associated 
with his prescription lenses.  The Board again notes that the 
veteran's eye irritation symptoms are being evaluated in a 
separate issue on appeal, being remanded for appropriate 
development.  Additionally, the Board notes that the veteran 
is already separately service connected for his migraine 
pathology.  Finally, the Board again notes that the veteran's 
refractory error is not a disability for VA compensation 
purposes.  The service medical records contain no suggestion 
that either the veteran nor any medical professional detected 
any deficit of visual acuity beyond what was attributed to 
refractory error or the other diagnoses discussed above; the 
service medical records offer no support for a finding that 
any other chronic disability of the veteran's eyes was 
suspected or diagnosed, and there is no suggestion of macular 
drusen in the service medical records.

The Board acknowledges that, by advancing this claim on 
appeal, the veteran asserts that he experiences decreased 
visual acuity which was caused during his time in service.  
The veteran, as a lay person, is competent to provide 
evidence regarding symptomatology, but he is not competent to 
provide evidence regarding diagnosis or etiology.  The Board 
must rely upon the conclusions of medical experts regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The preponderance of the competent 
evidence is against the claim, and thus there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b). 38 C.F.R. § 3.102.

Fluid in the Ears

The Board also finds that service connection is not warranted 
for a disability manifested by fluid in the ears on any 
basis.  There is no competent evidence of record 
demonstrating the current existence of any chronic disability 
manifesting in fluid in the veteran's ears.  There are also 
no objective evidence of verifiable signs of such symptoms of 
undiagnosed illness.  Thus, this claim must be denied 
regardless of whether the veteran is considered to have had 
service in the Southwest Asia Theater during the Persian Gulf 
War.

A February 1999 VA general examination report documents that 
the veteran's ears were examined and noted to show "Normal 
ear lobes, canals, and tympanic membrane."  Another February 
1999 VA examination report focused upon a thorough evaluation 
to identify any signs of ear disease.  The examination 
findings documented in that report show that, for both of the 
veteran's ears, the auricle, external canal, tympanic 
membrane, tympanum, and mastoid were clinically normal.  
Taking into consideration all objective findings during the 
examination, in addition to review of the results of a VA 
audiological examination performed in the same month, the 
examiner concluded that there was no infection of the middle 
or inner ear, and no active ear disease present.

The February 1999 VA examination report findings showing no 
disability or disease of the veteran's ears are 
uncontradicted by any medical evidence of record.  There is 
no medical documentation showing that the veteran has been 
observed to have fluid filling his ears, nor is there medical 
evidence otherwise showing signs of any chronic pathology 
involving fluid filling the ears.  A May 2000 VA outpatient 
report makes reference to the veteran being treated for 
"allergic rhinitis," but there are no indications in this 
report, or any other, of this pathology causing pertinent 
chronic disability in the veteran's ears.  In short, no post-
service medical evidence contradicts the competent conclusion 
of the February 1999 VA examiner who determined that the 
veteran does not have a chronic disease or disability of his 
ears.

Moreover, the Board notes that the service medical records 
likewise contain no clinical evidence of the claimed ear 
disease.  The Board notes that several documented 
consultations during periods of illness included inspection 
of the veteran's ears, including in February 1988, June 1992, 
and July 1997; the veteran's ear canals and tympanic 
membranes were noted to be normal when evaluated and the 
service medical records contain no suggestion of the 
veteran's ears filling with fluid.  The Board notes that a 
February 1988 service medical record shows that the veteran's 
tympanic membranes were observed to be "retracted" during 
an illness, but there is no suggestion of fluid in the 
veteran's ears nor of any other chronic pathological 
significance to the ear findings at that time or in 
subsequent records.

Additionally, it is significant that the veteran was 
medically examined in April 1998 for reserve duty enlistment, 
and the corresponding report of record shows that his ears 
were determined to be clinically normal at that time with no 
abnormalities noted and no pertinent complaints or history 
indicated.  Also of significance in this case is the fact 
that the veteran originally filed this claim for compensation 
for fluid in his ears in July 1998, while an August 1998 
medical history questionnaire shows that the veteran denied 
any history of recurrent ear infections or hearing loss.  The 
August 1998 questionnaire shows that the veteran reported 
that he was in "good health" with no reference to any 
difficulty with fluid in his ears.

Thus, the record strongly suggests that any fluid build up in 
the veteran's ears in July 1998 resolved with treatment by 
August 1998 and did not manifest as a chronic disease or 
disability.  Moreover, the evidence shows the veteran's ears 
were clinically normal without pertinent complaints of fluid 
buildup in the medical evidence prior to July 1998.  Finally, 
the medical evidence subsequent to July 1998 features an 
uncontradicted medical report showing the veteran's ears to 
be disease free.

The Board finds that the record is devoid of any competent 
medical evidence diagnosing the veteran with any chronic ear 
disease or disability.  There are no objective indications of 
any disability manifested by fluid in the ears.  Service 
connection cannot be established without a current diagnosis 
of the claimed disability.  Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  Service connection cannot be established on 
the basis of an undiagnosed illness without objective signs 
of disability which are independently verifiable.  38 C.F.R. 
§ 3.317.

Service connection is therefore not warranted for any 
disability claimed to be manifested by fluid in the ears 
whether on the basis of direct in-service incurrence or on 
the basis of an undiagnosed illness.

Conclusion

With regard to the veteran's eyes, there is no probative 
evidence to support a finding that the veteran suffers from 
decreased visual acuity, beyond refractive error, due to any 
diagnosed disability related to service.  No such disease or 
disability was diagnosed or suspected during service and no 
currently diagnosed disease or disability of the eye has been 
etiologically linked to service.

The only medical evidence suggesting any decreased visual 
acuity in the veteran beyond refractive error, the March 2007 
optometry examination, deferred diagnosis for the purpose of 
referring the veteran for a ophthalmology examination to 
probatively examine the veteran's eyes.  The resulting April 
2007 ophthalmology examination found no unexplained decrease 
in visual acuity, and provided specific identified diagnoses.

With regard to the veteran's ears, the medical evidence of 
record does not support a finding of any VA recognized 
disability of the ears, nor any objective signs of disability 
of the veteran's ears.

The Board acknowledges the veteran's contentions that he 
experiences decreased visual acuity and fluid in his ears, 
and the Board acknowledges the veteran's assertions that 
these symptoms are causally related to his active duty 
military service.  While the Board accepts the veteran's 
testimony regarding his symptoms, the Board cannot accord 
significant probative weight to the veteran's statements of 
diagnosis or etiology.  As the veteran is not a medical 
expert, he is not competent to provide a medical diagnosis of 
a disability or to establish an authoritative etiological 
relationship; only a medical professional is competent to 
provide such evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  As the 
preponderance of the probative evidence is against each 
claim, regardless of whether the veteran is considered to 
have served in the Southwest Asian Theater during the Persian 
Gulf War, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection is not warranted for a disability 
manifested by decreased visual acuity.  Service connection is 
not warranted for a disability manifested by fluid in the 
ears.  To this extent, the appeal is denied.


REMAND

With regard to the issues of entitlement to service 
connection for an eye disability manifested by dry eyes and 
entitlement to service connection for a respiratory 
disability, the Board believes that additional development is 
necessary to properly resolve these appeals.  In this case, 
the Board notes that in a February 1999 VA general medical 
examination report, the examining physician noted that the 
veteran's complaints of persistent congestion and irritated 
eyes are not "viral" but rather appear to be consistent 
with "hay fever."  This report's list of medical diagnoses 
then  includes "hay fever" as the explanation of the 
veteran's complaints of "Frequent colds."  Subsequent to 
this VA examination report, a May 2000 VA outpatient medical 
record suggests that the veteran was receiving prescription 
treatment for "allergic rhinitis."

The Board's review of the veteran's service medical records 
do not reveal any diagnosis of hayfever or allergic rhinitis 
at any time, nor is any other chronic respiratory disease 
shown to have been diagnosed during service.  However, the 
Board must observe that the service medical records contain 
numerous instances of complaints and treatment for symptoms 
which might be considered consistent with hayfever or a 
related allergic diagnosis.

In February 1988 the veteran was treated for a persistent 
cough which was assessed to be an upper respiratory 
infection.  In January 1991, the veteran was treated for a 
persistent cough.  In June 1991 the veteran was treated for a 
productive cough.  In August 1991, the veteran was treated 
for symptoms including a cough and was assessed to have 
bronchitis at that time.  In June 1992, the veteran was 
treated for a painful throat with productive cough, assessed 
to be an upper respiratory infection.  In December 1993 the 
veteran was treated for symptoms including a productive cough 
and an irritated throat; the assessment at the time was 
bronchitis.  In December 1994 the veteran was treated for a 
sore throat assessed to be pharyngitis.  In April 1996 the 
veteran was treated from symptoms including a sore throat, 
assessed to be pharyngitis.

Service connection may be available with regard to certain 
diagnosed allergies such a hayfever/allergic rhinitis, and it 
appears that the symptoms forming the basis of the veteran's 
claim of service connected respiratory disability may be 
currently diagnosed as hayfever/allergic rhinitis.  The Board 
is not competent to determine for itself whether the 
respiratory symptoms shown in service, which were never 
documented to be diagnosed as hayfever/allergic rhinitis, 
were actually manifestations of the veteran's currently 
diagnosed allergic pathology.

Relatedly, with regard to the veteran's claim of entitlement 
to service connection for an eye disease manifested by 
dryness and irritation of his eyes, the Board believes that 
an expert opinion is necessary to address the medical 
question concerning whether these eye symptoms are actually a 
part of any current hayfever/allergy pathology.  The Board 
notes that the veteran was diagnosed with "Allergic 
conjunctivitis" associated with the dryness and irritation 
of his eyes in the February 1999 VA general medical 
examination report.  Significantly, the service medical 
records reflect that, in May 1993, the veteran was treated 
for eye irritation assessed to be "conjunctivitis" at that 
time.  In July 1996, the veteran was treated for stinging 
eyes with a medical assessment of meibomitis secondary to dry 
eye; reference was further made to systemic inflammatory 
disease and the veteran's history of gout.

The Board also notes that a March 2007 VA optometry 
examination report did not confirm a diagnosis of allergic 
conjunctivitis, but diagnosed only "dry eyes."

In the Board's view, the medical evidence of record suggests 
that there may be a link between eye irritation symptoms 
during service and the post-service diagnosis of allergic 
conjunctivitis.  However, medical questions remain regarding 
the nature, precise diagnosis, and etiology of any current 
eye symptomatology; the record does not yet contain adequate 
clear evidence to allow the Board to properly resolve the 
essential medical questions.  Although the veteran originally 
raised his claim for compensation for eye irritation symptoms 
as an eye-specific disability, it is unclear whether any eye 
irritation may actually be a component of an allergic 
pathology, or a symptom of a systemic inflammatory disease, 
or a consequence of the veteran's gout (for which service 
connection is already established), or otherwise a 
manifestation of a separate pathology perhaps specific to the 
region around the veteran's eyes.

In light of the fact that an examination to evaluate a 
possible chronic allergic pathology is already being 
requested in remanding the claim involving respiratory 
symptoms, the Board believes that it is also most appropriate 
to remand the claim involving symptoms of eye irritation, as 
both appeals present medical questions which will be 
substantially addressed by the additional development.

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if the benefits are awarded. Id. at 
488.  As this matter involves claims of entitlement to 
service-connection, and as the matter is being remanded for 
further development, the Board finds it reasonable to give 
additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be afforded a VA 
medical examination by an appropriate VA 
specialist to ascertain the nature and 
etiology of any diagnosed chronic 
respiratory disability or any demonstrable 
signs of respiratory symptoms.  It is 
imperative that the claims folder be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After reviewing the record 
and examining 



the veteran, the examiner is requested to 
respond to the following:

a)  Does the veteran currently have a 
diagnosed chronic pathology involving 
his respiratory system, such as (but 
not limited to) hayfever or allergic 
rhinitis?

b)  If the veteran is diagnosed with a 
current chronic disease involving his 
respiratory system, is it at least as 
likely as not (a 50 percent probability 
or higher), that any such respiratory 
disease is causally related to the 
veteran's service?  

c)  In answering item (b) above, please 
address the numerous reports in the 
service medical records showing 
symptoms including congestion and 
productive coughing at various times, 
which were attributed to various 
diagnostic assessments during service.  
Is it at least as likely as not (a 50 
percent probability or higher), that 
the in-service symptoms were 
manifestations of any chronic 
respiratory diagnosis currently found 
in the veteran?

3.  The veteran should be afforded a VA 
medical examination by an appropriate VA 
specialist to ascertain the nature and 
etiology of any irritation and dryness of 
the eyes.  It is imperative that the 
claims folder be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special studies and tests should 
be accomplished.  After reviewing the 
record and examining the veteran, the 
examiner is requested to respond to the 
following:

a)  Does the veteran currently have a 
diagnosed disease causing irritation or 
dryness of the eyes?

b)  If the veteran is diagnosed with a 
current chronic disease involving 
irritation and dryness of the eyes, 
please identify this diagnosis 
specifically.  In particular, please 
address the previous indications of 
record variously suggesting that such 
symptoms may be due to the veteran's 
migraine medication (March 2007 VA 
optometry examination report), allergic 
conjunctivitis or conjunctivitis 
(February 1999 VA general medical 
examination report and May 1993 service 
medical record), meibomitis secondary 
to dry eye, systemic inflammatory 
disease, or related to the veteran's 
diagnosed gout (all referred to in a 
July 1996 service medical record).

c)  Is it at least as likely as not (a 
50 percent probability or higher), that 
any current chronic diagnosis causing 
irritation or dryness of the veteran's 
eyes is causally related to the 
veteran's service or was originally 
manifested during service.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether 
service connection is warranted for claims 
on appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing all of the issues on 
appeal, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


